Exhibit 99.27 IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF ARIZONA In re: ) ) CASE NO. 2-05-BK-17104-RTB AND 2-05-BK-18689-RTB ) THREE-FIVE SYSTEMS, INC. AND TFS-DI ) CH. 11 POST CONFIRMATION REPORT (SUBSTANTIVELY CONSOLIDATED) X QUARTERLY FINAL ) ) QUARTER ENDING: 12/31/2006 (Includes Post-confirmation period of 9/11-9/30/2006 Debtor(s) ) ) DATE PLAN CONFIRMED: 9/11/2006 SUMMARY OF DISBURSEMENTS: A. Disbursements made under the plan, for current quarter: $ 1,031,108.33 B. Disbursements not under the plan, for current quarter1: $ 450,536.28 Total Disbursements $ 1,481,644.61 ALL DISBURSEMENTS MADE BY THE REORGANIZED DEBTOR, BE THEY UNDER THE PLAN OR OTHERWISE, MUST BE ACCOUNTED FOR AND REPORTED HEREIN FOR THE PURPOSE OF CALCULATING THE QUARTERLY FEES. PLEASE ANSWER THE FOLLOWING: 1. What are your projections as to your ability to comply with the terms of the plan? The Company expects to comply fully with the terms of the plan. 2. Please describe any factors which may materially affect your ability to obtain a final decree. None 3. If plan payments have not yet begun, please indicate the date that the first plan payment is due. Initial distributions of 43% of undisputed claims were made shortly after Plan confirmation FILE ORIGINAL REPORT ELECTRONICALLY WITH THE COURT, FILE A PAPER COPYWITH U.S.
